NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Notice of Allowance in response to the Amendment/Remarks filed on 06/17/2021. 
Claims 2 and 4 are canceled.
Claims 1 and 3 are pending in the Application. 
 
Terminal Disclaimer
The terminal disclaimer filed on 06/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,560,121, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claims 1 and 3 are allowed. Claims renumbered 1 and 2.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a transmitting method and apparatus using an encoding method of a low-density parity-check convolutional code (LDPC-CC) of a coding rate of (n-l)/n and a time-variant period of 3,  as recited in the independent Claims 1 and 3, among other limitations, 

Consequently, Claims 1 and 3 (renumbered 1-2) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
Nieminen, Esko (US 20020099998) PUB 20020725, Method and arrangement for decoding convolutionally encoded code word. See, ABSTRACT:
The invention relates to a method and arrangement for decoding a turbo coded code word comprising termination bits. The received code word samples are applied to a decoder in a sequence required by the code structure. Termination samples are grouped according to different components of the code word, code interleavers are 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 12, 2021
Allowability Notice 20210712
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov